EXHIBIT 8 Ref: 1808 March 27, 2013 Canadian Natural Resources Limited 2500, 855 Second Street SW Calgary, ABT2P 4J8 Re: Consent of Independent Petroleum Consultants To Whom It May Concern: We consent to the use of our report with respect to the reserves data of Canadian Natural Resources Limited included and incorporated by reference in its (i) Annual Report on Form 40-F for the year ended December 31, 2012; and, (ii) Registration Statement on Form F-9 (File No. 333-177401), filed with the Securities and Exchange Commission. Sincerely, SPROULE INTERNATIONAL LIMITED Original Signed by P.W. (Phil) Pantella, P.Eng. P. W. (Phil) Pantella, P.Eng. Manager, Engineering and Partner Calgary, Alberta, Canada
